DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: The term “This application is a continuation of U.S. Patent Application Serial No. 17/138,876, filed on December 30, 2020, which claims priority to and the benefit of Korean Patent Application No. 10- 2019-01793 13, filed on December 31, 2019, which are hereby incorporated by reference in their entirety for all purposes as if fully set forth herein.” [0001] should be recited as --This application is a continuation of U.S. Patent Application Serial No. 17/138,876, filed on December 30, 2020, now U.S. Patent No. 11,347,340 B2, which claims priority to and the benefit of Korean Patent Application No. 10- 2019-01793 13, filed on December 31, 2019, which are hereby incorporated by reference in their entirety for all purposes as if fully set forth herein.--, so as to update the status.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 10-12, the antecedent basis for “the liquid crystal” (as per claims 10 and 11) and “the electric field region” (as per claim 12) has not been clearly set forth.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 5-9 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 7-13 and 15-17 of U.S. Patent No. 11,347,340 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are boarder version of the patented claims and all proposed claims are obvious and included in the patented claims, and any infringement over the patents would also infringe over the instant claims. 
The table below demonstrates claims 1-3, 5-9 and 13 from the instant application and claims 1-3, 5, 7-13 and 15-17 from the U.S. Patent No. 11,347,340 B2.  The limitations recited in the U.S. Patent that correspond to the limitations recited in the instant application have been italic, bold and underline for Applicant’s convenience.

Instant application: 17/736,437
Patent No.: 11,347,340 B2
1. A display device comprising: a plurality of sub-pixels; a pixel electrode disposed in the sub-pixel; a common electrode disposed in the sub-pixel, and including a first common electrode and a second common electrode; and a sensing line disposed in the sub-pixel, and overlapping with the second common electrode.












2. The display device of claim 1, wherein the sensing line is disposed between two adjacent pixel electrodes.
3. The display device of claim 1, wherein the second common electrode is disposed between the two adjacent first common electrodes.
5. The display device of claim 1, wherein each of the plurality of sub-pixels includes a first area having a first separation distance between two adjacent second common electrodes and a second area having a second separation distance that is smaller than the first separation distance between the two adjacent second common electrodes, and wherein the sensing line is disposed in the first area.
6. The display device of claim 1, wherein the sensing line overlaps with the pixel electrode.


7. The display device of claim 1, wherein the pixel electrode is spaced apart from the common electrode. 


8. The display device of claim 1, wherein the sensing line overlaps with the common electrode and the pixel electrode.


9. The display device of claim 1, wherein the pixel electrode at least partially overlaps with the common electrode.

13. The display device of claim 1, wherein the first common electrode is disposed at an outermost side of the sub-pixel.












1. A display device comprising: a plurality of sub-pixels; a pixel electrode disposed in the sub-pixel; a common electrode disposed in the sub-pixel, and including a first common electrode and a second common electrode; and a sensing line disposed in the sub-pixel, and overlapping with the second common electrode.
















2. The display device of claim 1, wherein the sensing line is disposed between two adjacent pixel electrodes.
3. The display device of claim 1, wherein the second common electrode is disposed between the two adjacent first common electrodes.












5. The display device of claim 1, wherein each of the plurality of sub-pixels includes a first area having a first separation distance between two adjacent second common electrodes and a second area having a second separation distance that is smaller than the first separation distance between the two adjacent second common electrodes, and wherein the sensing line is disposed in the first area.
6. The display device of claim 1, wherein the sensing line overlaps with the pixel electrode.


7. The display device of claim 1, wherein the pixel electrode is spaced apart from the common electrode. 


8. The display device of claim 1, wherein the sensing line overlaps with the common electrode and the pixel electrode.


9. The display device of claim 1, wherein the pixel electrode at least partially overlaps with the common electrode.

1. A display device comprising: a plurality of sub-pixels defined by a plurality of gate lines and a plurality of data lines; a pixel electrode disposed in each of the plurality of sub-pixels in a first direction; a common electrode disposed in each of the plurality of sub-pixels in the first direction; and a sensing line disposed in each of the plurality of sub-pixels in the first direction, wherein the common electrode includes a first common electrode disposed at an outermost side in a second direction that is perpendicular to the first direction, and wherein the sensing line is disposed between two adjacent first common electrodes.
3. The display device of claim 1, wherein the common electrode further includes a second common electrode disposed between the two adjacent first common electrodes.
2. The display device of claim 1, wherein the sensing line is disposed between two adjacent pixel electrodes.
3. The display device of claim 1, wherein the common electrode further includes a second common electrode disposed between the two adjacent first common electrodes.
5. The display device of claim 3, wherein each of the plurality of sub-pixels includes a first area having a first separation distance between two adjacent second common electrodes and a second area having a second separation distance that is smaller than the first separation distance between the two adjacent second common electrodes, and wherein the sensing line is disposed in the first area.
8. The display device of claim 1, wherein the sensing line overlaps with the common electrode and the pixel electrode in a third direction that is perpendicular to the first direction and the second direction.
7. The display device of claim 1, wherein the pixel electrode is spaced apart from the common electrode in a third direction that is perpendicular to the first direction and the second direction.
8. The display device of claim 1, wherein the sensing line overlaps with the common electrode and the pixel electrode in a third direction that is perpendicular to the first direction and the second direction.
9. The display device of claim 1, wherein the pixel electrode at least partially overlaps with the common electrode in the second direction.
1. A display device comprising: a plurality of sub-pixels defined by a plurality of gate lines and a plurality of data lines; a pixel electrode disposed in each of the plurality of sub-pixels in a first direction; a common electrode disposed in each of the plurality of sub-pixels in the first direction; and a sensing line disposed in each of the plurality of sub-pixels in the first direction, wherein the common electrode includes a first common electrode disposed at an outermost side in a second direction that is perpendicular to the first direction, and wherein the sensing line is disposed between two adjacent first common electrodes.
10. A display device comprising: a plurality of gate lines and a plurality of data lines crossing with one another; a plurality of sub-pixels defined by the plurality of gate lines and the plurality of data lines; a pixel electrode disposed in each of the plurality of sub-pixels in a first direction; a first common electrode disposed at an outermost side of the plurality of sub-pixels in a second direction that is perpendicular to the first direction; and a second common electrode disposed between the two adjacent first common electrodes; a sensing line disposed in each of the plurality of sub-pixels in the first direction, and disposed between two adjacent first common electrodes.
11. The display device of claim 10, wherein the sensing line is disposed between two adjacent pixel electrodes.
12. The display device of claim 11, wherein the sensing line overlaps with the second common electrode in a third direction that is perpendicular to the first direction and the second direction.
11. The display device of claim 10, wherein the sensing line is disposed between two adjacent pixel electrodes.
10. A display device comprising: a plurality of gate lines and a plurality of data lines crossing with one another; a plurality of sub-pixels defined by the plurality of gate lines and the plurality of data lines; a pixel electrode disposed in each of the plurality of sub-pixels in a first direction; a first common electrode disposed at an outermost side of the plurality of sub-pixels in a second direction that is perpendicular to the first direction; and a second common electrode disposed between the two adjacent first common electrodes; a sensing line disposed in each of the plurality of sub-pixels in the first direction, and disposed between two adjacent first common electrodes.
13. The display device of claim 10, wherein each of the plurality of sub-pixels includes a first area having a first separation distance between two adjacent second common electrodes and a second area having a second separation distance that is smaller than the first separation distance between the two adjacent second common electrodes, and wherein the sensing line is disposed in the first area.
16. The display device of claim 10, wherein the sensing line overlaps with the first common electrode and the pixel electrode in a third direction that is perpendicular to the first direction and the second direction.
15. The display device of claim 10, wherein the pixel electrode is spaced apart from the first common electrode in a third direction that is perpendicular to the first direction and the second direction.
16. The display device of claim 10, wherein the sensing line overlaps with the first common electrode and the pixel electrode in a third direction that is perpendicular to the first direction and the second direction.
17. The display device of claim 10, wherein the pixel electrode at least partially overlaps with the first common electrode in the second direction.




Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee et al (US Pub. No. 2011/0299024 A1) discloses the liquid crystal display device and method for manufacturing the same.
Yi et al (US Pub. No. 2015/0138480 A1) teaches the liquid crystal display device and method of fabricating the same.
Seki et al (US Pub. No. 2017/0242308 A1) discloses the display device.
Park et al (US Pub. No. 2018/0149898 A1) teaches the liquid crystal display panel.
Kurasawa et al (US Pub. No. 2020/0218380 A1) discloses the display device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE H CHENG whose telephone number is (571)272-4433. The examiner can normally be reached Mon. - Fri. 9:00 AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ghebretinsae Temesghen can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOE H CHENG/
Primary Examiner
Art Unit 2626